


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.46 




 

 

                             DATED:
 August 13th 2001
 
Amended March 1st 2005

 
 
 Teltronics Limited
 
- and -
 
 Duncan Anderson
 
 
 
 
__________________________________
 
EMPLOYMENT AGREEMENT
 
__________________________________
 
 
 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on the  13th  day of  August 2001.      
 
B E T W E E N:
 

 
  (1)
Teltronics Limited a company registered in England and Wales with registered
company number 04248637, whose registered office is at England  (the “Company”);

and

 
  (2)
Duncan J. Anderson, 27 Weston Road, Olney, Buckinghamshire MK465BD (the
“Employee”)

 
IT IS HEREBY AGREED as follows:
 
1.  
Appointment

 
The Company appoints the Employee and the Employee agrees to serve the Company
as in the position of Managing Director on and subject to the terms and
conditions specified herein (the “Employment”).
 
2.  
Commencement of Employment

 
2.1  
The Employment will commence with effect from August 13, 2001 (the "Commencement
Date") and, subject to Clause 20 below, shall continue thereafter until
terminated by not less than twelve (12) months’ prior written notice given by
either party to the other.

 
2.2  
The Employee’s period of continuous employment with the Company began on August
13, 2001.

 
3.  
Duties

 
3.1  
The Employee shall be employed in the post of Managing Director or in such other
capacity as the Company may from time to time reasonably require.  The Employee
will report directly to the President and CEO of the Company.  The Employee’s
responsibilities will include such duties as are in the reasonable opinion of
the Company appropriate to and consistent with the post of Managing Director or
in the event of a change in the capacity in which the Employee is employed by
the Company pursuant to this Clause 3.1, such new capacity.  The Employee will
be expected to carry out the duties assigned under this Employment Agreement in
a proper, loyal and efficient manner and to use best endeavours to promote the
interests and reputation of the Company and to do nothing which could be
considered as harmful to the Company. The Employee shall obey the reasonable and
lawful orders of the Company, given by or with the authority of the Company’s
Board of Directors, and shall comply with all the Company’s rules, regulations,
policies and procedures from time to time in force.

 
3.2  
The Employee accepts that the Company may, at its discretion, assign to the
Employee other duties or tasks not within the scope of the Employee’s normal
duties, (including, without limitation, the carrying out of specific projects
unrelated to the Employee’s normal duties), in addition to, or in place of, the
Employee’s

 
 
-1-

--------------------------------------------------------------------------------


 

   normal duties, it being understood that no duties will be assigned to the
Employee which the Employee cannot reasonably perform.

 
3.3  
The Employee may be required in pursuance of the duties assigned under this
Employment Agreement to perform services for any Associated Company and, without
further remuneration (except as otherwise agreed), to accept any such position
in any Associated Company which is consistent with the Employee’s position with
the Company, as the Company may from time to time reasonably require.  The
Company may at its sole discretion assign the Employment to any Associated
Company on the same terms and conditions as set out herein.

 
3.4  
The Company hereby reserves the right, from time to time, to appoint any other
person or persons to act jointly with the Employee in this appointment and to
appoint any other person or persons to act in a capacity senior to the Employee.

 
4.  
Hours of Work

 
4.1  
The Employee will normally be required to work forty (40) hours per week on an
eight (8) hours per day basis Monday to Friday.  However, in accordance with the
provisions of Clause 20.4, the Company has the right to require the Employee to
remain away from work on full pay and on such conditions as the Company may
specify.

 
4.2  
When deemed necessary by the Company, the Employee will also be expected to work
outside and beyond normal hours, including weekends and/or holidays, and no
extra payment will be made for such work.  The Employee hereby agrees that the
forty-eight (48) hour limit under the Working Time Regulations 1998 (as amended)
will not apply to the Employee unless or until the expiry of three (3) months’
written notice from the Employee to the Company to terminate this arrangement.

 
5.  
Exclusivity of Service

 
5.1  
During the Employment, the Employee will be expected to devote the Employee’s
full time and attention to carrying out the duties assigned under this
Employment Agreement and the Employee shall not (without the prior written
consent of the Company) during the Employment directly or indirectly engage or
be interested in, be concerned with, or provide services to, any other person,
company, business entity or other organisation whatsoever (whether as an
employee, officer, director, agent, partner, consultant or otherwise) SAVE AS
provided in Clause 3.3 above, and SAVE FURTHER THAT the Employee may hold up to
5% of any securities in a company which is quoted on any Recognised Investment
Exchange (as defined in Section 207 of the Financial Services Act 1986 or any
equivalent provision under any superseding legislation).

 
5.2  
The Employee hereby warrants that the Employee has fully disclosed in writing to
the Company as set forth in Schedule II all circumstances in respect of which
there is, or might be, a conflict of interest between the Company and/or any
Associated Company and the Employee and/or the Employee’s Immediate Relatives,
and the Employee further agrees to disclose fully in writing to the Company any
such circumstances which may arise during the Employment.

 
 
-2-

--------------------------------------------------------------------------------


 
6.  
Remuneration

 
As compensation for the services to be provided by the Employee under this
Employment Agreement, the Employee will be remunerated as follows:
 
6.1  
The Employee’s basic salary will be £UK 90,000 per annum. This will be paid in
equal monthly instalments in arrears by credit transfer into the Employee’s bank
or building society account on or about the 28th day of each month.  The Company
will review the Employee’s salary annually with effect from the anniversary of
the Commencement Date each year without any undertaking by the Company that the
Employee’s salary will be automatically increased as a consequence of such
review.

 
6.2  
The Employee will be entitled to participate in the Company’s Sales Compensation
Plan (“the Plan”) in accordance with the terms of the Plan as from time to time
apply.  The Employee will be entitled to a maximum target remuneration of £UK
60,000 Amount under the Plan conditional upon individual and EMEA region sales
objectives being met.  The terms of participation in the Plan shall be
determined by the Company in its sole discretion and are available on request
from the Company.  The Company reserves the right to amend or terminate the Plan
without notice at any time or to exclude the Employee from participation in the
Plan without giving any reason.

 
7.  
Expenses

 
The Company shall reimburse to the Employee all reasonable business expenses
properly incurred and defrayed by the Employee in the proper performance of the
Employee’s duties in accordance with the Company’s rules and policies relating
to expenses provided that, on request, the Employee will provide the Company
with such vouchers, receipts or other satisfactory evidence of actual payment of
such expenses as the Company may, in its sole discretion, reasonably require.
 
8.  
Deductions

 
The Company shall be entitled at any time during the Employment, and in any
event on termination thereof (howsoever arising) to deduct from any payment owed
to the Employee by the Company (including, without limitation, salary, payment
in lieu of notice, any bonus or the like) any monies due from the Employee to
the Company, including but not limited to any outstanding loans, advances,
relocation expenses, overpayments, training costs, the cost of repairing any
damage to the Company’s property caused by the Employee and any loss suffered by
the Company as a result of the Employee’s negligence or breach of Company rules
(including the cost of recovering the same), excess holiday, any sums due under
Clause 11 below and any other monies from time to time owed by the Employee to
the Company.
 
9.  
Stock Options

 
The Employee shall be granted 20,000 stock options in accordance with the terms
of Teltronics, Inc.’s stock option plan.

 
  -3-
 

--------------------------------------------------------------------------------

 
 
10.  
Place of Work

 
10.1  
The Employee’s normal place of work will be home based at the address above,
although the Company reserves the right to change the Employee’s normal place of
work upon one (1) month’s notice to any place in the United Kingdom.

 
10.2  
The Employee may be required to work at any of the Company’s premises or at the
premises of its customers, clients, suppliers or of any Associated Company
within the United Kingdom from time to time.  The Employee will be reimbursed
for any expenses properly incurred in connection with such duties in accordance
with the Company’s rules and policies relating to expenses from time to time.

 
10.3  
In the performance of the Employee’s duties hereunder, the Employee may be
required to travel both within and outside the United Kingdom.  The Employee’s
duties will not ordinarily require the Employee to work outside the United
Kingdom for a period of more than one month.

 
11.  
Sickness Benefits

 
11.1  
In case of sickness or other incapacity for work, the Employee must comply with
the Company’s rules, from time to time in force, regarding sickness notification
and the provision of doctor’s certificates, details of which can be obtained
from the Company.

 
11.2  
The Company reserves the right to require the Employee, at the Company’s
expense, to undergo a medical examination by a doctor or consultant nominated by
the Company and to cease payment of Company Sick Pay if it is advised by such
doctor that the Employee is fit to return to work.

 
11.3  
On condition that the Employee has complied with the Company’s rules referred to
at Clause 11.1 above and that the payment of Company Sick Pay has not been
ceased in accordance with Clause 11.2, the Employee will be entitled to Company
Sick Pay up to a maximum of three (3) months’ full pay per annum and subject to
review by the Company thereafter.

 
11.4  
When calculating the Employee’s pay for the purpose of Company Sick Pay,
deductions will be made for any State sickness or other benefits recoverable by
the Employee in connection with such sickness or incapacity, as well as normal
deductions for tax and National Insurance.

 
11.5  
In addition to Company Sick Pay, the Employee will be paid Statutory Sick Pay
(“SSP”) when eligible to receive it in accordance with current
legislation.  Where Company Sick Pay and SSP fail to be paid for the same day(s)
of absence, the Employee will receive the higher of the two sums.  Further
details regarding SSP can be obtained from the Company.

 
11.6  
In the event that, during the Employment, the Employee is absent from work on
grounds of sickness or other medical incapacity the Employee’s entitlement to
the payment by the Company of pension contributions, participation in any
incentive or bonus scheme and (to the extent permitted by law) accrual of
holiday entitlement,

 
-4-

--------------------------------------------------------------------------------


 

 

   shall cease on the expiry of the relevant period of the Employee’s
entitlement to Company Sick Pay as set out in Clause 11.3 above.

 
11.7  
Any outstanding or prospective entitlement to Company Sick Pay shall not prevent
the Company from exercising its right to terminate the Employment in accordance
with Clauses 2 or 20 hereof.

 
11.8  
If any illness, accident or other incapacity of the Employee is, or appears to
be, caused by the actionable negligence of a third party in respect of which
damages are or may be recoverable, the Employee shall immediately notify the
Company of that fact and of any claim, compromise, settlement or judgement made
or awarded in connection with it.  The Employee hereby agrees to provide to the
Company all particulars which the Company may reasonably request in relation to
the same and will, if requested by the Company, refund all or such part of the
sums paid to or for the benefit of the Employee by the Company by way of salary,
bonus or benefits during the period of the Employee’s illness, accident or
incapacity as the Company may reasonably determine.  Any such amount to be
refunded by the Employee shall not exceed the amount of damages or compensation
(and interest thereon) recovered by the Employee, less any unrecovered costs
borne by the Employee in connection with the recovery of such damages or
compensation, and shall not exceed the total remuneration paid to the Employee
by way of salary, bonus and benefits in respect of the period of such illness,
accident or other incapacity.  Any rights of the Company pursuant to this Clause
11.8 shall be without prejudice to the Employee’s entitlement to SSP in
accordance with current legislation.

 
12.  
Holidays

 
12.1  
The Company’s holiday year runs from 1st January to 31st December.  In each
holiday year the Employee will be entitled to twenty five (25) days’ paid
holiday. The Employee must give at least one month’s notice of proposed holiday
dates and these must then be agreed with the person to whom the Employee
immediately reports.  The Employee must not without the prior consent of the
Company carry any unused Company holiday entitlement forward to a subsequent
holiday year.  The Employee will not be entitled to receive pay in lieu of any
unused holiday entitlement except in accordance with the following Clause.

 
12.2  
If the Employee starts or leaves the Employment during a Company holiday year,
the Employee’s Company holiday entitlement in respect of that Company holiday
year shall be 2 days for each complete month of service in that Company holiday
year.  Upon termination of the Employment, the Employee will be:

 

 
12.2.1  
entitled to pay in lieu of any unused Company holiday entitlement, save to the
extent permitted by law where the Employment is terminated by the Company in
accordance with Clause 20; or

 

 
12.2.2  
required to pay to the Company pay received for holiday taken in excess of the
Employee’s accrued company holiday entitlement.  Any sums so due may be deducted
from any money owing to the Employee.

 
 
-5-

--------------------------------------------------------------------------------


 
12.3  
The Company reserves the right to require the Employee to take any unused
holiday entitlement during the Employee’s notice period, even if booked to be
taken after the end of the notice period.

 
12.4  
For the purpose of calculating any pay due to the Employee or owed by the
Employee to the Company in accordance with this Clause 12, one (1) day’s pay
shall be 1/253 of the Employee’s basic annual salary.

 
12.5  
In addition to the Employee’s Company holiday entitlement, the Employee is
entitled to all public holidays normally observed in the United Kingdom and will
be paid for each such public holiday.  The Company reserves the right to require
the Employee to work on a public holiday if necessary for the proper performance
of the Employee’s duties.

 
13.  
Acceptance of Gifts

 
 
The Employee may not, without the prior written consent of the Company, accept
any gift and/or favour of whatever kind from any customer, client or supplier of
the Company or any prospective customer, client or supplier of the Company.

 
14.  
Pension and Other Benefits

 
14.1  
The Employee will be eligible to participate in the Company’s pension scheme,
subject to the applicable taxation laws.  Full details of such scheme, will be
available from the Company.

 
14.2  
There is currently not in force a contracting-out certificate (issued in
accordance with Chapter I of Part III of the Pension Schemes Act 1993) stating
that the Employment is contracted out employment.

 
14.3  
The Employee will have the benefit of a mobile telephone for use in connection
with the Employment.  The Company will bear all expenses incurred in connection
with such telephone except for expenses incurred in connection with the private
use of the same.

 
15.  
Reasonableness of Restrictions

 

 
The Employee hereby acknowledges that, in the course of performing the duties
assigned under this Employment Agreement, the Employee will have access to, and
come into contact with, trade secrets and confidential information belonging to
the Company and/or to Associated Companies and will obtain personal knowledge of
and influence over the customers and/or employees of the same.  The Employee
accordingly agrees that the restrictions contained or referred to in Clauses 16
and 19 and Schedule I are reasonable and necessary to protect the legitimate
business interests of the Company and its Associated Companies, both during and
after the termination of the Employment.

 
16.  
Confidentiality

 

 

 16.1
During the Employment and at any time following the Termination Date, the
Employee hereby agrees:

 
 
-6-

--------------------------------------------------------------------------------


 


 
16.1.1  
not without the prior written authorisation of the Company, to disclose the
Confidential Information directly or indirectly to any person, firm, company or
organisation, except as may be expressly required in performing services for the
Company, any Associated Company or any client or customer of the Company or any
Associated Company, and then only to persons within the Company, the Associated
Company or any client or customer of the Company or any Associated Company who
have a need to know the Confidential Information;

 

 
16.1.2  
not to use or exploit the Confidential Information in any way other than as
expressly required in performing services for the Company or any Associated
Company;

 

 
16.1.3  
not without the prior written authority of the Company to remove from the
Company’s premises or copy or allow others to copy the contents of any document,
computer disk, tape or other tangible item which contains any Confidential
Information or which belongs to the Company or any Associated Company;

 

 
16.1.4  
to return to the Company upon request and, in any event, at the Termination
Date, all documents, computer disks and tapes and other tangible items in the
Employee’s possession or under the Employee’s control which belong to the
Company or any Associated Company or which contain or refer to any Confidential
Information.

 
16.2  
The Employee shall not at any time during the continuance of the Employment make
any notes or memoranda relating to any matter within the scope of the Company’s
business, dealings or affairs otherwise than for the benefit of the Company or
any Associated Company.

 
16.3  
The obligations contained in Clause 16.1 will not apply to any disclosures
required by law, and such disclosure obligations shall cease to apply in respect
of any information or knowledge which may come into the public domain, other
than by way of unauthorised disclosure, following termination of the Employment.

 
16.4  
The Employee shall not make or communicate any statement (whether written or
oral) to any representative of the press, television, radio or other media and
shall not write any article for the press or otherwise for publication on any
matter connected with or relating to the business of the Company or any
Associated Company without obtaining the written approval of the Company.

 
17.  
Copyright, Inventions and Patents

 
17.1  
The Employee shall promptly disclose to the Company all copyright works or
designs originated (including, without limitation, laboratory or production
reports, manuals and related materials) conceived, written or made by the
Employee alone or with others during the Employment (the “Works”) and shall hold
them in trust for the Company until such rights shall be fully and absolutely
vested in the Company.

 
 
-7-

--------------------------------------------------------------------------------


 
17.2  
The Employee hereby assigns to the Company by way of future assignment all
copyright, design right and other proprietary rights (if any) for the full terms
thereof throughout the world in respect of all Works.

 
17.3  
The Employee hereby irrevocably and unconditionally waives in favour of the
Company any and all rights conferred on the Employee (whether before, on or
after the date hereof) by Chapter IV of Part I of the Copyright, Designs and
Patents Act 1988 in connection with the authorship of any Works during the
course of the Employment, wherever in the world enforceable, including without
limitation the right to be identified as the author of such Works and the right
not to have such Works subjected to derogatory treatment.

 
17.4  
The Employee acknowledges that, for the purpose of the proviso to section 2 (1)
of the Registered Designs Act 1949 (as amended), the covenants on the part of
the Employee and the Company will be treated as good consideration and the
Company will be the proprietor of any design which forms part of the Works.

 
17.5  
The Employee shall, at the request and expense of the Company, do all things
necessary or desirable to substantiate the rights of the Company to or in
respect of any Works.

 
17.6  
The Company and the Employee acknowledge and accept the provisions of Sections
39 to 42 of the Patents Act 1977 (the “Act”) relating to the ownership of
employees’ inventions and the compensation of employees for certain inventions.

 
17.7  
The Employee acknowledges and agrees that, by virtue of the nature of the
Employee’s duties and responsibilities under this Employment Agreement, the
Employee has a special obligation to further the interests of the Company within
the meaning of Section 39(1)(b) of the Act.

 
17.8  
If at any time during the Employment the Employee (whether alone or with any
other person or persons) makes any improvement, invention or discovery which
relates either directly or indirectly to the business of the Company or any
Associated Company (“Invention”), the Employee shall promptly disclose to the
Company full details, including drawings and models, of such Invention to enable
the Company to determine whether or not it is a Company Invention.

 
17.9  
If the Invention is a Company Invention, the Employee shall hold it in trust for
the Company and, at the request and expense of the Company, do all things
necessary or desirable to enable the Company or its nominee to obtain for itself
the full benefit of and to secure patent, registered design or other appropriate
forms of protection for the Company Invention throughout the world and when so
obtained or vested, to renew and maintain the same.

 
17.10
With respect to any rights in any Invention which is not a Company Invention
(collectively “Employee Rights”), the Employee will, at the request and expense
of the Company (and notwithstanding the termination of the Employment) forthwith
license or assign (as determined by the Company) to the Company on an exclusive
basis the Employee Rights and shall deliver to the Company all documents and
other materials relating to any such Invention and, where appropriate, do all
things necessary or desirable to enable the Company or its nominee to obtain for
itself the

 
 
-8-

--------------------------------------------------------------------------------


 

  full benefit of and to secure patent, registered design or other appropriate
forms of protection for the Company in respect of the same throughout the world
and when so obtained or vested, to renew and maintain the same.  The Company
shall pay to the Employee such compensation for any such licence or assignment
as the Company shall determine in its sole discretion, subject to Section 40 of
the Act. 

 
17.11  
The Employee irrevocably appoints the Company as attorney in the Employee’s name
and on the Employee’s behalf (and notwithstanding the termination of the
Employment) to execute documents, to use the Employee’s name and to do all
things which may be necessary or desirable for the Company to obtain, renew and
maintain for itself or its nominee the full benefit of the provisions of Clauses
17.9 and 17.10 above and a certificate in writing signed by any officer of the
Company that any instrument or act falls within the authority hereby conferred
shall be conclusive evidence that such is the case so far as any third party is
concerned.

 
17.12  
The Employee shall at the request and expense of the Company (and
notwithstanding the termination of the Employment) sign and execute all such
documents and do all such acts as the Company may reasonably require:

 

 
17.12.1  
to contest any objection or opposition to the Company obtaining, and any
petitions or applications for revocation of any Company Invention or other
Invention licensed or assigned to the Company under this Clause 17;

 

 
17.12.2  
to bring any proceedings for infringement of any Company Invention or other
Invention licensed or assigned to the Company under this Clause 17; and

 

 
17.12.3  
otherwise to give effect to the assignments, waivers or licences contemplated
under this Clause 17.

 
17.13  
Decisions as to the patenting and exploitation of any Company Invention or other
Invention licensed or assigned to the Company under this Clause 17 shall be at
the sole discretion of the Company and the Company hereby reserves the right to
work any of such Inventions as a secret process in which event the Employee
shall observe the obligations relating to Confidential Information which are
contained in Clause 16 of this Employment Agreement.

 
18.  
Data Protection

 
18.1  
The Employee acknowledges that the Company will hold personal data relating to
the Employee.  Such data will include the Employee’s name, employment
application, address, references, bank details, performance appraisals, work,
holiday and sickness records, next of kin, salary reviews, remuneration details
and other records (which may, where necessary, include sensitive data relating
to the Employee’s health, and data held for equal opportunities purposes).  The
Company will hold such personal data for personnel administration and management
purposes and to comply with its obligations regarding the retention of
employee/worker records.  The Employee’s right of access to such data is as
prescribed by law.

 
18.2  
The Employee hereby undertakes and agrees that the Company may process personal
data relating to the Employee for personnel administration and

 
-9-

--------------------------------------------------------------------------------


 

 
 management purposes, and may, when necessary for those purposes, make such data
available to its advisors, to third parties providing products and/or services
to the Company, (such as IT systems suppliers, pension, benefits and payroll
administrators), to regulatory authorities (including the Inland Revenue), and
as required by law. Further, the Employee hereby agrees that the Company may
transfer such data to and from its Associated Companies, both in the United
Kingdom and in the United States of America.  By signing this Employment
Agreement, the Employee expressly consents to the collection, transfer and use
of such data in accordance with this Clause 18.

 
19.  
Post-Termination Obligations

 
19.1  
The Employee agrees to observe the post-termination obligations set out in
Schedule I hereto.

 
19.2  
The Employee agrees that in the event of the Employee receiving from any person,
company, business entity or other organisation an offer of employment either
during the continuance of this Employment Agreement or during the continuance in
force of any of the restrictions set out in Schedule I hereto, the Employee will
forthwith provide to such person, company, business entity or other organisation
making such offer of employment a full and accurate copy of this Employment
Agreement.

 
20.  
Termination

 
20.1  
Notwithstanding Clause 2 above, the Company may terminate the Employment without
notice and without pay in lieu of notice in the event that the Employee is
guilty of serious misconduct.  Conduct which justifies such termination of the
Employment shall include, but will not be limited to, the following:

 

 
20.1.1  
the Employee being guilty of dishonesty, gross misconduct, gross incompetence,
gross negligence, wilful neglect of duty or any other serious breach of this
Employment Agreement; or

 

 
20.1.2  
conduct by the Employee (whether in the course of the Employee’s duties or
otherwise) which is likely to bring the Employee, the Company or any Associated
Company into disrepute or prejudice the interests of the Company or of any
Associated Company; or

 

 
20.1.3  
the Employee being, for an aggregate period of one hundred and twenty (120) days
or more in any period of twelve (12) consecutive months, incapable of performing
the Employee’s duties hereunder by reason of ill health or other incapacity
whether accidental or otherwise; or

 

 
20.1.4  
below standard performance by the Employee of the Employee’s duties, following a
written warning from the Company relating to the same; or

 

 
20.1.5  
the Employee being convicted of an indictable offence; or

 

 
20.1.6  
the Employee being guilty of indecent and/or immoral acts, including
victimisation or sexual harassment of colleagues or others; or

 
 
-10-

--------------------------------------------------------------------------------


 

 
20.1.7  
the Employee, directly or indirectly, advising, participating or acting in
concert (within the meaning of the City Code on Take-Overs and Mergers) with any
person who makes, or is considering making, any offer for the issued share
capital of the Company.

 

   Any delay by the Company in exercising any right of termination under this
Clause 20 shall not constitute a waiver thereof.

 
20.2  
The normal retirement age for men and women employees of the Company is
sixty-five.  Subject to earlier termination pursuant to the terms of this
Employment Agreement, the Employment shall be deemed to have terminated
automatically and by mutual consent on the date the Employee reaches that
age.  For the avoidance of doubt, if the Employment terminates pursuant to this
Clause 20.2, the Company shall pay the Employee’s remuneration and benefits up
to and including the date of the Employee’s sixty-fifth birthday and thereafter
no amounts shall be due and owing from the Company to the Employee.

 
20.3  
On termination of the Employment, the Employee shall forthwith return to the
Company in accordance with the Company’s instructions all equipment,
correspondence, records, specifications, software, models, notes, reports and
other documents and any copies thereof and any other property belonging to the
Company and/or its Associated Companies (including, but not limited to, any
mobile telephone , keys, credit cards and passes) which are in the Employee’s
possession or control.  The Employee shall, if so required by the Company,
confirm in writing compliance with the obligations under this Clause 20.3.

 
20.4  
The Employee hereby agrees that the Company may in its absolute discretion:

 

 
20.4.1  
pay to the Employee a Compensation Payment in lieu of all or any part of any
notice of termination of employment (irrespective of whether such notice of
termination is given by the Employee or the Company) (to which, for the
avoidance of doubt, the Employee shall have no entitlement unless and until the
Company notifies the Employee in writing of its decision to make such
Compensation Payment to the Employee); or

 

 
20.4.2  
require the Employee not to attend work and/or not to undertake all or any of
the Employee’s normal duties under this Employment Agreement during all or any
part of any period of notice (irrespective of whether such notice is given by
the Employee or the Company), PROVIDED ALWAYS that the Company shall continue to
pay the Employee’s salary and contractual benefits  during any such period.

 
20.5  
The Company shall have the right to suspend the Employee on full pay
pending  any investigation into any potential dishonesty, gross misconduct or
any other circumstances which may give rise to a right for the Company to
terminate the Employment pursuant to Clause 20.1 above.  Any such suspension
will not be considered as disciplinary action by the Company.

 
20.6  
The termination of the Employment shall be without prejudice to any right of the
Company in respect of any breach by the Employee of any of the provisions of
this Employment Agreement which may have occurred prior to such termination.

 
 
-11-

--------------------------------------------------------------------------------


 
21.  
Grievance and Disciplinary Procedures

 
21.1  
If the Employee has any grievance relating to the Employment, the Employee
should proceed in accordance with the Company’s grievance procedures in force
from time to time details of which can be obtained from the Company.  If the
matter remains unresolved, the Employee should raise the matter in writing with
the  President.

 
21.2  
In the event of any disciplinary action relating to the Employee, the Employee
should proceed in accordance with the Company’s disciplinary procedures in force
from time to time details of which can be obtained from the Company.  If the
Employee is dissatisfied with any disciplinary decision relating to the
Employee, the matter should be raised with the President

 
21.3  
Neither the grievance procedure nor the disciplinary procedure are contractually
binding on the Company and it may, at its discretion, omit all or any of the
stages of either or both procedures.

 
22.  
Prescribed Information

 
 
There are no collective agreements which directly affect the terms and
conditions of the Employment.

 
23.  
Severability

 

 
The various provisions and sub-provisions of this Employment Agreement and the
Schedules attached hereto are independent and severable and if any provision,
sub-provision, Schedule or identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining provisions, sub-provisions, Schedules or identifiable parts thereof of
this Employment Agreement or the Schedules attached hereto.

 
24.  
Notices

 
24.1  
Any notice to be given hereunder shall be delivered (i) in the case of the
Company by first class post addressed to the Company’s Registered Office for the
time being and (ii) in the case of the Employee, either to the Employee
personally or by first class post to the Employee’s last known address.  The
Employee shall from time to time promptly furnish the Company with details of
any change in the Employee’s current address.

 
24.2  
Notices served personally shall be deemed delivered on such service and notices
served by post shall be deemed delivered on the second business day after the
date of posting.  For the purposes of this Clause, “business day” means a day on
which banks are open for business in the place of both the posting and the
address of the notice.


 
 
-12- 

--------------------------------------------------------------------------------

 
 
25.  
Definitions

 

   In this Employment Agreement the following terms and expressions shall have
the meanings set out below:

 
25.1  
an “Associated Company” includes, without limitation, Teltronics, Inc. and its
subsidiaries, and any firm, company, corporation or other organisation:

 

 
25.1.1  
which is directly or indirectly controlled by the Company; or

 

 
25.1.2  
which directly or indirectly controls the Company; or

 

 
25.1.3  
which is under direct or indirect common control with the Company; or

 

 
25.1.4  
of which the Company or any other Associated Company owns or has a beneficial
interest in 20% or more of the issued share capital or 20% or more of its
capital assets; or

 

 
25.1.5  
is the successor in title or assigns of the firms, companies, corporations or
other organisations referred to above.

 
 
For the purpose of this Clause 25, a Company shall be regarded as in control of
another company if it owns directly or indirectly more than 50% of the voting
stock or other ownership or economic interest of the other company or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other company by any means whatsoever.

 
25.2  
“Company Invention” means any improvement, invention or discovery made by the
Employee which, applying the provisions of Section 39 of the Patents Act 1977 in
the determination of ownership is, as between the parties, the property of the
Company.

 
25.3  
“Compensation Payment” means a sum calculated as follows:
 
   
A x £B
253 

 

 
  “A”
is the number of days of the Employee’s notice of termination of employment (i)
to which the Employee is entitled under Clause 2.1 above; or (ii) where the
notice period has already commenced, the number of days of such notice period
which remain outstanding;

 

 
  “B”
is the Employee’s annual basic salary referred to in Clause 6.1 above on the
date when the Employee is notified in writing by the Company that it will be
making a Compensation Payment.  For the avoidance of doubt, this shall not
include the value of any benefits, bonus/incentive, commission, or holiday
entitlement which would have accrued to the Employee had the Employee been
employed until the expiry of the notice period under Clause 2.1 above.

 
 
-13-

--------------------------------------------------------------------------------


 
25.4  
“Confidential Information” means all and any Corporate Information, Marketing
Information, Technical Information and other information (whether or not
recorded in documentary form) to which the Company or any Associated Company
attaches an equivalent level of confidentiality or in respect of which it owes
an obligation of confidentiality to any third party (i) which the Employee shall
acquire at any time during the Employment, but which does not form part of the
Employee’s stock in trade; and (ii) which is not readily ascertainable by
persons not connected with the Company or any Associated Company.

 
25.5  
“Corporate Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the business
methods, corporate plans, strategic plans and forecasts, management systems,
organisation and management of the Company, or any Associated Company, its
finances and any maturing new business opportunities or research and development
projects of the Company or any Associated Company.

 
25.6  
“Immediate Relatives” shall include any grandparent, spouse, child, step-child,
adopted child, grandchild, parent or spouse’s parent; or any child, step-child,
adopted child, grandchild of any such person; or any spouse of any of the
foregoing and for the purposes of this definition “spouse” includes de facto
spouses or co-habitees.

 
25.7  
“Marketing Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the marketing or
sales of any past, present or future service of the Company or any Associated
Company, including, without limitation, sales targets and statistics, market
share and pricing statistics, marketing surveys and plans, market research
reports, sales techniques, price lists, discount structures, advertising and
promotional material, buying habits, the names, addresses, telephone numbers,
contact names and identities of customers and potential customers of and
suppliers and potential suppliers to the Company or any Associated Company, the
nature of their business operations, products, services, programs and processes
sold, licensed and developed by the Company or any Associated Company, their
requirements for any service sold to or purchased by the Company or any
Associated Company and all confidential aspects of their business relationship
with the Company or any Associated Company.

 
25.8  
“Technical Information” means all and any trade secrets, secret formulae,
processes, inventions, improvements, designs, know-how discoveries, computer
programs, systems and/or software, source materials, integrated systems, ideas,
trademarks, technical specifications and other technical information (whether or
not recorded in documentary form or on computer disk or tape) relating to the
supply of any past, present or future service of the Company or any Associated
Company.

 
25.9  
“Termination Date” shall mean the date upon which the Employment terminates.

 
26.  
Construction

 
26.1  
The provisions of Schedule I and Schedule II hereto and any additional terms
endorsed in writing by or on behalf of the parties hereto shall be read and
construed as part of this Employment Agreement and shall be enforceable
accordingly.

 
 
-14-

--------------------------------------------------------------------------------


 
26.2  
The benefit of each agreement and obligation of the Employee under Clause 16 and
Schedule I of this Employment Agreement may be assigned to and enforced by all
successors and assigns of the Company from time to time and such agreements and
obligations shall operate and remain binding notwithstanding the termination of
this Employment Agreement, howsoever arising.

 
27.  
Prior Agreements
 
This Employment Agreement supersedes all previous letters of engagement,
agreements and arrangements (whether oral or in writing) relating to the
subject-matter hereof between the Company and the Employee, all of which will be
deemed to have been terminated by mutual consent.  This Employment Agreement
constitutes the entire terms and conditions relating to the Employment and no
waiver or modification hereof shall be valid unless in writing, signed by the
parties hereto and only to the extent therein set forth.

 
28.  
Governing Law
 
This Employment Agreement is governed by and construed in accordance with the
laws of England and the parties hereby submit to the exclusive jurisdiction of
the English Courts.

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Employment Agreement as
a Deed.
 
 

 

 /s/ DUNCAN J. ANDERSON   SIGNED by Duncan J. Anderson  ) and delivered as a
Deed  ) in the presence of:   /s/ R. Powell            )

 

 

 /s/ EWEN R. CAMERON   SIGNED and DELIVERED for and  ) on behalf of Teltronics
Limited  ) by Ewen R. Cameron,  Chairman  ) of the said Company  )

 

 
 
-15- 

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 
 
1.  
Non-Solicitation of Customers

 
As a material term of this Employment Agreement and in order to protect the
goodwill, the client and vendor relations, the Confidential Information, the
competitive business advantage of the Company and the Company’s investment in
the training and education of its employees, the Employee hereby agrees that,
during the Employment and for a period of six (6) months immediately following
the Termination Date, the Employee shall not, within the Restricted Area,
directly or indirectly, either individually or on behalf of or with any person,
organization or entity and so as to be in competition with the Business:
 
1.1  
in any capacity whatsoever, solicit or facilitate the solicitation of, any
business, orders or custom for any service which competes with the Restricted
Services from any Customer; or

 
1.2  
in any capacity whatsoever, accept or facilitate the acceptance of, orders for
any service which competes with the Restricted Services from any Customer;

 
in each case unless first obtaining the prior written permission of the Company.
 
2.  
Non-Competition

 
The Employee hereby agrees that the Employee will not, directly or indirectly,
for a period of six (6) months following the Termination Date:
 
2.1  
hold any Material Interest in any business which is or shall be wholly or partly
in competition within the Restricted Area with any of the Businesses; or

 
2.2  
hold any Material Interest in any person, firm or company which requires or
might reasonably be thought by the Company to require the Employee to disclose
or make use of any Confidential Information in order properly to discharge the
Employee’s duties or to further the Employee’s interest in such person, firm or
company.

 
3.  
Non-Solicitation of Employees

 
The Employee hereby agrees that the Employee will not for a period of six
(6)  months immediately following the Termination Date either on the Employee’s
own behalf or in conjunction with or on behalf of any other person, company,
business entity, or other organisation (and whether as an employee, director,
principal, agent, consultant or in any other capacity whatsoever), directly or
indirectly:
 
3.1  
induce, solicit, entice, or procure any person who is a Company Employee to
leave the Company’s employment where that person is a Company Employee as at the
Termination Date; or

 
3.2  
be personally involved to a material extent in accepting into employment or
otherwise engaging or using the services of, any person who is a Company
Employee as at the Termination Date.

 
 
-16-

--------------------------------------------------------------------------------


 
4.  
Associated Companies

 
4.1  
The provisions of paragraphs 4.2 and 4.3 below shall apply solely in respect of
those Associated Companies (i) to whom the Employee provided services under the
terms of this Employment Agreement or (ii) for whom the Employee was
responsible, or (iii) with whom the Employee was otherwise concerned, during the
period of one year immediately preceding the Termination Date.

 
4.2  
Save in the case of this paragraph 4, the paragraphs and defined terms in this
Schedule I shall, in addition to their application to the Company, apply as
though references to the “Associated Company” were substituted for references to
the “Company”.  The obligations undertaken by the Employee pursuant to this
Schedule I shall, with respect to each Associated Company, constitute a separate
and distinct covenant and the invalidity or unenforceability of any such
covenant shall not affect the validity or enforceability of the covenants in
favour of the Company or any other Associated Company.

 
4.3  
In relation to each Associated Company referred to in paragraphs 4.1 and 4.2
above, the Company contracts as trustee and agent for the benefit of each such
Associated Company. The Employee agrees that, if required to do so by the
Company, the Employee will enter into express covenants on the same terms as
those set out in paragraphs 1, 2 and 3 hereof directly with all or any of such
Associated Companies, mutatis mutandis. If the Employee fails, within seven (7)
days of receiving such a request from the Company, to sign the necessary
documents to give effect to the foregoing, the Company shall be entitled, and is
hereby irrevocably and unconditionally authorised by the Employee, to execute
all such documents as are required to give effect to the foregoing on the
Employee’s behalf.

 
5.  
Definitions

 
For the purposes of this Schedule I, the following terms and expressions shall
have the meanings set out below:
 
5.1  
“Businesses” means all and any trades or other commercial activities of the
Company:

 

   (a)
 
with which the Employee shall have been concerned or involved to any material
extent at any time during the final two years of the Employment which the
Company shall carry on with a view to profit; or

 

 
  (b)
which the Company shall at the Termination Date carry on with a view to profit
or have determined to carry on with a view to profit in the immediate or
foreseeable future and in relation to which the Employee shall at the
Termination Date possess any Confidential Information.

 
5.2  
“Company” and “Associated Company” shall be as defined in the Employment
Agreement, and shall include their successors in title and assigns.

 
 
-17-

--------------------------------------------------------------------------------


 
5.3  
“Company Employee” means any person who was employed by the Company for at least
three (3) months prior to and on the Termination Date and with whom the Employee
had material contact or dealings in performing the duties of the Employment.

 
5.4  
“Customer” means any person, firm or company:

 

 
5.4.1  
with whom or which the Employee or anyone working under the Employee’s control
or supervision has had material contact or dealings on behalf of the Company
during the period of one year prior to the Termination Date; or

 

 
5.4.2  
for whom the Employee was directly responsible in a client management capacity
on behalf of the Company during the period of one year prior to the Termination
Date and who or which shall at the Termination Date be negotiating with the
Company for the provision of any Restricted Services or to whom or which the
Company has provided any Restricted Services.

 
5.5  
"Material Interest" means:

 

 
5.5.1  
the holding of any position as director, officer, employee, consultant, partner,
principal or agent;

 

 
5.5.2  
the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of up to 5% of any securities in a
company which is quoted on any Recognised Investment Exchange (as defined in
Section 207 of the Financial Services Act 1986 or any equivalent provision under
any superseding legislation); or

 

 
5.5.3  
the direct or indirect provision of any financial assistance.

 
5.6  
“Restricted Area” means the United Kingdom and any country in which the Company
carries on or intends to carry on any of the Businesses as at the Termination
Date.

 
5.7  
“Restricted Services" means the provision, support and servicing of software for
telecommunications account management as carried on by the Company in the
ordinary course of business.

 
5.8  
“Termination Date” shall have the meaning set out in Clause 25 of the Employment
Agreement.


 
 
-18-

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Conflict of Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-19-
 
 
 